NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    _____________

                                        No. 10-2870
                                       _____________

                                   LAUREEN M. BOLES,

                                          Appellant

                                              v.

                    CITY OF PHILADELPHIA WATER DEPARTMENT

                                       _____________

                           On Appeal from the United States District Court
                              for the Eastern District of Pennsylvania
                                      (Civ. No. 2-06-cv-01609)
                                District Judge: Hon. Stewart Dalzell

                           Submitted pursuant to Third Circuit LAR 34.1(a)
                                      Tuesday, May 24, 2011

            Before: McKEE, Chief Judge, SCIRICA and RENDELL, Circuit Judges


                                (Opinion filed: June 29, 2011)

                                         __________

                                          OPINION
                                         _________


McKEE, Chief Judge.

       Laureen M. Boles appeals the district court’s order granting summary judgment in favor

of Defendant City of Philadelphia on the claims she brought under Title VII and Pennsylvania’s

Human Relations Act. For the reasons set forth below, we will affirm.



                                                   1
       Because we write primarily for the parties, we need not repeat the facts or procedural

history of this case. Moreover, the district court has ably summarized the relevant background.

See Boles v. City of Phila. Water Dept., 2010 WL 2044473 (E.D. Pa. May 21, 2010). On appeal,

Boles argues that the district court erred: (1) when it granted summary judgment to the City of

Philadelphia on her claim that she was subject to disparate treatment on account of her race; and

(2) when it failed to consider claims of retaliation and hostile work environment, which did not

appear in Boles’s complaint. Those claims were raised in Boles’ response to the City’s motion

for summary judgment.

       In his detailed and thoughtful opinion, Judge Dalzell carefully and clearly explained his

reasons for granting the City’s motion for summary judgment. See id. We can add little to Judge

Dalzell’s analysis and discussion and we will therefore affirm the district court’s order for

substantially the same reasons as set forth in that opinion.




                                                     2